Quillian, Judge.
The appellee filed a claim against the appellant on an open account for the sale of Falone and Dinitro, a substance used to control weeds and grasses. The appellant then filed a cross action contending that *523the product was defective and as a result thereof his peanut crop was damaged. The jury returned a verdict for the appellee and the appellant filed an appeal. Held:
Argued October 4, 1972
Decided November 10, 1972.
1. Enumeration of error number 1 states that the trial judge erred in failing to charge Code Ann. § 109A-2 — 314 (1, 2) (Ga. L. 1962, pp. 156, 189). At the trial the objection was only that Subsection 1 of that statute was not charged and no objection was made with reference to Subsection 2. The principles of Code Ann. § 109A-2 — 314 (1) were in substance covered by the judge’s charge which stated in part: "Now, with reference to defendant’s cross action or counterclaim in which defendant seeks to recover from plaintiff, I charge you that defendant would be entitled to recover from plaintiff if you find that the application of plaintiff’s goods upon the peanut field of defendant was not reasonably fit for the purpose intended and if you further find that a portion of the peanut crop of defendant could not be harvested on account of noxious weeds and grasses and that the reason for such condition and the fact that such peanuts could not be harvested was due to such applications not being reasonably fit for the purpose intended, in such event the defendant would be entitled to recover from plaintiff damages sustained by the defendant on account of such applications not being reasonably fit for the purpose intended.” This enumeration of error is without merit.
2. Enumeration of error number 9 is without merit.
3. The remaining enumerations of error which deal with the judge’s instructions to the jury are without merit because either there was no objection made to the charge at the time of the trial or the objections that were made were not complete enough to comply with Code Ann. § 70-207 (a) (Ga. L. 1965, pp. 18, 31; 1966, pp. 493, 498; 1968, pp. 1072, 1078).

Judgment affirmed.

Hall, P. J., and Pannell, J., concur.
G. Gerald Kunes, for appellant.
W. B. Withers, Young, Young & Ellerbee, Cam U. Young, for appellee.